DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on October 12, 2021, amendments to the claims have been acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over by Kwak et al., (US20150024260), and further in view of Ito et al., (US 20120148908, provided on IDS 05/12/2021 as CN 102544423). 
Regarding claim 1, Kwak discloses a rechargeable battery 1 [0036], an electrode assembly 10 for discharging and charging a current [0036] in which a separator is interposed in between a first electrode and a second electrode,  electrode assembly 10 is formed by placing electrodes, for example, a negative electrode 11 and a positive electrode 12 on opposite sides of a separator 13 [0037], a case 15 receiving the electrode assembly 10 [0036], a cap plate 20 coupled to an opening of the case 15 [0036]. The cap plate 20 has a bottom surface facing towards from the electrode assembly 10 when the cap plate is sealing the upper end of the case 15. Kwak discloses electrode terminals 21 and 22 are provided in terminal holes H1 and H2 of the cap plate 20, respectively, and are configured to be electrically connected to the electrode assembly 10 [0042]; and is integrally formed with the cap plate 20, see figs. 1 &2.  Kwak further discloses see figs. 1 &2 below plate terminals 21c and 22c and 32 on a top surface of the cap plate 20 opposite the bottom surface of the cap plate 20.  
Kwak further discloses the cap plate 20 is bent such that a portion of the cap plate is a stepped portion and a bottom surface of the stepped portion is farther from the electrode assembly 10 than the bottom surface of the cap plate (see highlighted areas of annotated fig.2 below), and the stepped portion of the cap plate 20 surrounds the first terminal (21 and 22) (see fig.2 below).  See annotated figure 2 below, the cap plate 20 is monolithic with the stepped portion.  See annotated figure 2 below, a bottom surface of the stepped portion faces towards the electrode assembly. 
Kwak does not disclose the cap plate 20 comprises protrusion parts for fixing the plate terminal upwardly protruding at both sides of the stepped portion. Ito discloses a nonaqueous electrolytic secondary battery containing a power generating element 2 inside of a battery case 1, and is sealed with a cover 3. The power generation element 2 includes a negative electrode, a positive electrode and a separator interposed between [0034].  An engagement receiving portion 12 formed at the lower surface at both ends of the cover 3. In the engagement receiving portion 12, a shallow guide recess 12b is formed around an engagement recess 12a at the lower surface expect one side. A through hole 12c is formed in the center of the engagement recess 12a. An eternal terminal 14 are adapted to fit to the engagement recess 12 [0038]. Ito further discloses lock projections 17 projecting upward from two portions in the widthwise direction are formed in the inside of cover 3 [0038].  See figure 4, the cover 3 includes protrusions parts 17. 
Examiner notes that Ito discloses a cover 3 with lock projections (protrusions parts) upwardly protruding. Ito does not disclose the projections (protrusion parts)  fix the plate terminal at both sides of the stepped portion, however it is well within the artisan’s skill to place protrusion parts (projections) in  different shapes, sizes and positions across the cover/cap plate in order to further secure, fix and lock the plate terminal and terminals. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). It would have been obvious to one having ordinary skill in the art to add the lock projections 17 (protrusions parts) to the cap plate 20  upwardly protruding at both sides of the stepped portion of Kwak in order to further secure the plate terminal and the cap plate 20, as shown by Ito. See annotated figure 2 below, the plate terminal 32 includes a groove on a bottom surface corresponding to the stepped portion of the cap plate   (CLAIM 1)

    PNG
    media_image1.png
    675
    520
    media_image1.png
    Greyscale

Kwak et al., figure 1

    PNG
    media_image2.png
    661
    764
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    658
    801
    media_image3.png
    Greyscale


Kwak et al., annotated figure 2

    PNG
    media_image4.png
    706
    800
    media_image4.png
    Greyscale

Kwak et al., annotated figure 2



    PNG
    media_image5.png
    794
    595
    media_image5.png
    Greyscale

Ito et al., figure 1

    PNG
    media_image6.png
    897
    612
    media_image6.png
    Greyscale

Ito et al., figure 4

Regarding claim 2, modified Kwak discloses all of the limitations as set forth above in claim 1. Modified Kwak further discloses see figure 2, the groove on the bottom surface of the plate terminal 32 has a size and depth corresponding to the size and the depth of the stepped portion. 
Regarding claim 4, modified Kwak discloses all of the limitations as set forth above in claim 1. Modified  Kwak further discloses the plate terminal includes extension parts horizontally protruding at the bottom portions of its opposite ends, the extension parts including grooves corresponding to the fixing protrusion parts (see highlighted areas of annotated fig. 2 below). (CLAIM 4)

    PNG
    media_image7.png
    747
    858
    media_image7.png
    Greyscale

Kwak et al., annotated figure 2 
Regarding claim 5, modified Kwak discloses all of the limitations as set forth above in claim 1. Modified Kwak further discloses the stepped portion includes one or more steps and wherein the plate terminal 32 and the cap plate are connected together in a single monolithic part (see highlighted areas of annotated fig. 2 below). (CLAIM 5)
Regarding claim 9, modified Kwak discloses all of the limitations as set forth above in claim 5. Modified Kwak further discloses the side face of the stepped portion has a uniform thickness (see annotated fig.2 below, the stepped portion goes across the cap plate therefore the stepped portion has uniform thickness). (CLAIM 9)

    PNG
    media_image8.png
    752
    858
    media_image8.png
    Greyscale

Kwak et al., annotated figure 2
Claims 6-8 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al., (US20150024260), and further in view of Ito et al., (US 20120148908),  as applied to claims 1 and 5 above, and further in view of  Chun et al., (US 20060216592). 
Regarding claims 6-8, modified Kwak discloses all of the limitations as set forth above in claim 5. Modified Kwak does not disclose the stepped portion has a stepped shape in which its widths gradually decrease upward away from a surface of the cap plate, the side face of the stepped portion has a stepped shape by connecting multiple vertical parts and horizontal parts 
 Chun discloses a battery and battery housing include a cap plate configured prevent internal electric short circuits [0047].Chun  further discloses a cap plate 540 with a stepped portion 510 protruding upward, wherein the side surfaces are vertically formed. The stepped portion 510 is configured to cause the cap plate 540 to bend outward in response to the transverse force Fa, so as to reduce the chances of an internal electric short circuit [0063].  See annotated fig.5B below, the stepped portion has a stepped shape in which its widths gradually decrease upward away from surface of the cap plate. (CLAIM 6)  See annotated fig.5B below, the side face of the stepped portion has a stepped shape by connecting multiple vertical parts and horizontal parts.(CLAIM 7) See annotated fig.5B below, the vertical parts are inclined toward the center of the stepped portion in a direction perpendicular to a plane of the cap plate. (CLAIM 8)
It would have been obvious to one having ordinary skill in the art to have the stepped portion of modified Kwak have the stepped portion shape of Chun in order to reduce the chances of an internal electric short circuit.  It has been held that changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP2144.04 (IV)(B). Therefore modified Kwak further discloses the stepped portion has a stepped shape in which its widths gradually decrease upward away from a surface of the cap plate, the side face of the stepped portion has a stepped shape by connecting multiple vertical parts and horizontal parts and the vertical parts are inclined toward the center of the stepped portion in a direction perpendicular to a plane of the cap plate.

    PNG
    media_image9.png
    355
    716
    media_image9.png
    Greyscale

Chun et al., figure 5B
Regarding claim 10, modified Kwak discloses all of the limitations as set forth above in claim 1. Modified Kwak does not disclose a ratio of the volume of an area of the cap plate corresponding to the stepped portion before the stepped portion is formed to the volume of the stepped portion is at least 3%.  Examiner notes that the volume of an area of the stepped portion depends on the height on the stepped portion.  Chun discloses the stepped portion may have a height h greater than about 50% of thickness t of the cap plate [0061]. Chun further discloses when the height h of the step is too small, the cap assembly may have little or no effect when the case is subjected to transverse force Fa, and the cap assembly may not deform away from the body of the battery, if the height is too great the cap assembly may have an overall height that is too great [0062]. 
 In an effort to optimize the height of the stepped portion and the thickness of the cap plate, it would have been obvious to one having ordinary skill in the art to arrive at the claimed ratio of the volume of an area of the cap plate corresponding to the stepped portion before the stepped portion is formed to the volume of the stepped portion is at least 3%, in order to prevent the effects of transverse force on the battery.  Therefore modified Kwak further discloses a ratio (CLAIM 10)

Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive. Applicant has amended claim 1 to recite “and a bottom surface of the stepped portion faces towards the electrode assembly”. Applicant asserts that Kwak fail to disclose this feature. Instead, the stepped portion appears to face away from the electrode assembly 10, rather than towards it. Applicant’s assertions is not persuasive. Kwak certainly discloses cap plate 20 is bent such that a portion of the cap plate is a stepped portion. As shown in annotated figure 2 below, the bottom surface of the stepped portion faces towards the electrode assembly 10. 
 Therefore the rejections over Kwak are maintained. 

    PNG
    media_image10.png
    658
    764
    media_image10.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722                

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722